DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/14/2022 is acknowledged.  The traversal is on the ground(s) that there should be unity of invention between the two groups even though they are in different statutory categories they recite a same or special technical feature.  This is not found persuasive because, as shown below, Kahn teaches all of the limitations of claim 1, as such, there is no special technical feature and the groups do not share a same or corresponding special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 45, 47, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.

Information Disclosure Statement
The information disclosure statements (IDSs) dated 10/1/2021 and 4/4/2022 have been received and considered.

Claim Objections
Claims 12-16, 18, 22, 40-42, and 44 are objected to because of the following informalities:  “hardfacing layer” should be amended to recite --hardened outer layer-- or --hardened layer-- to be consistent with the recitation in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 21-22, 35-37, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 18, and 44 are rejected as the use of the term “preferably” makes the claim indefinite as it is unclear if the limitations following the term “preferably” are required in the claim or not.
Claims 21, 35, and 36 contain the trademark/trade name Monel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a Nickel-Copper alloy and, accordingly, the identification/description is indefinite.
Claim 22 is rejected as it is unclear how the layer is applied onto a hydraulic cylinder, tension rise, mud motor rotor, or oilfield component application when, per claim 1, the layer is recited as being applied to the engaging face of the seat ring in the gate valve.
Claim 37, line 2, it is unclear what is meant by “0.0.2”.  Should this be 0.2?  Or 0.02?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22, claim 22 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al. (U.S. 2012/0261603).
Kahn discloses an apparatus for controlling well fluids, the apparatus comprising: a gate valve (fig. 1, 4, 5) having a body (11), the body having a cavity (within 11, 12) and a flow passage (12) intersecting the cavity; a seat ring (40) mounted to the body at the intersection of the flow passage and the cavity, the seat ring having an engaging face formed of a steel alloy (para. 26, especially ll. 34-38); a gate (42) in the cavity and having an engaging face formed of a steel alloy (para. 26, especially ll. 34-38) that slidingly engages the face of the seat ring while being moved between open and closed positions; a hardened outer layer formed on the engaging face of the seat ring, the hardened layer formed of a Cobalt-free feedstock material and the hardened layer comprising Tungsten Carbide in a Cobalt-free matrix (para. 26, especially ll. 30-34, describing 48 that is part of the seat as being a Tungsten Carbide with a Cobalt binder); and a friction-resistant coating of diamond-like carbon on the hardened outer layer (38, para. 26, especially ll. 25-38 describing the engaging face 58 of the seat having a low-friction coating, and para. 24 describing the low-friction coating as being DLC).
Regarding claim 22, Kahn further discloses wherein the hardfacing layer is applied onto a hydraulic cylinder, tension riser, mud motor rotor, or oilfield component application (oilfield component application, see para. 3).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Kahn as evidenced by Taylor Special Steels “http://www.taylorspecialsteels.co.uk/pages/main/conchart.htm”).
Kahn further discloses the hardfacing layer having a Vickers hardness of 750 or greater (para. 26, especially ll. 33-34 describing the Rockwell hardness of C 72-73, which per the conversion chart of Taylor Special Steels, is greater than 900 Vickers hardness).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Cheney et al. (U.S. 2014/0248509).
Kahn discloses the claimed invention but does not appear to disclose the hardfacing layer having a porosity of 0.5 volume % or less.
Cheney teaches it was known to have a hardfacing layer that has a porosity of 0.5 volume % or less (para. 108, alloy 1 forming a completely impermeable surface).   
It would have been obvious to one having ordinary skill in the art to modify the hardfacing layer of Kahn by having a completely impermeable surface (i.e. porosity of 0.5 volume % or less) as taught by Cheney in order to reduce/prevent corrosion (para. 108).
Claim(s) 35-36, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Knauf (U.S. 2010/0112374).
Kahn discloses the claimed invention but does not appear to disclose the feedstock material comprising a blend of Monel and at least one of WC or Cr3C2.
Knauf teaches it was known in the art to have a feedstock coating material that is a blend of Monel and at least one of WC or Cr3C2 (para. 19 describing Monel, para. 9-10 describing tungsten carbide WC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kahn by having the hardfacing layer comprise a blend of Monel and at least one of WC or Cr3C2 as taught by Knauf in order to have a wear-resistant, stable coating (para. 9).
Regarding claim 36, Knauf discloses the claimed invention but does not appear to disclose the feedstock material selected from the group consisting of, by wt.: the claimed ranges as recited in claim 36.
Knauf teaches it was known to have a feedstock material that is a blend of Monel and tungsten carbide with 25-35% Monel and 65-75% WC (para. 9-10 and 19, second component is tungsten carbide that is between 30 and 70%, in particular between about 50-65%, the first component being the Monel metal per para. 19 which, when the second component of WC is 65%, would total the remainder of 35%).
It would have  been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kahn by having the hardfacing layer comprise a blend of Monel and WC with Monel being in the range of 25-35% and WC being in the range of 65-75% as taught by Knauf in order to have a wear-resistant, stable coating (para. 9).
Allowable Subject Matter
Claims 2, 5-6, 12, 14, 20, 34, and 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 18, 21, 37, and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2 and 5-6, the prior art alone or in combination is not seen to fairly teach or disclose the claimed chemical compositions of the Cobalt-free feedstock material.  Likewise with claims 12, 14, 16, 18, 20-21, 34, 37, 40-42 and 44, the prior art alone or in combination does not fairly teach or disclose the recited features of the respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genius Metal, Inc. (WO2007/022514) cited by the applicant in the IDS dated 10/1/2021, in Table 3, discloses chemical compositions of R95, U700, and U720.  However, the compositions are not within the claimed ratios as recited by the applicant in claims 2 and 5-6.  
Hunter (U.S. 2007/0163655) discloses a gate valve with coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753